DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION SYSTEM AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Objection/s to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first transmissive surface, the second reflection surface, and the second transmissive surface each hav[ing] a shape rotationally symmetric around the second optical axis” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to Claim 4 recites “the first transmissive surface, the second reflection surface, and the second transmissive surface each have a shape rotationally symmetric around the second optical axis.”  It is unclear how “the first transmissive surface, the second reflection surface, and the second transmissive surface each have a shape rotationally symmetric around the second optical axis” where the “first transmissive surface, [the] first reflection surface disposed on the enlargement side of the first transmissive surface, [the] second reflection surface disposed on the enlargement side of the first reflection surface, and [the] second transmissive surface disposed on the enlargement side of the second reflection surface.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “the first transmissive surface, the second reflection surface, and the second transmissive surface each have a shape rotationally symmetric around the second optical axis.”  It is unclear how “the first transmissive surface, the second reflection surface, and the second transmissive surface each have a shape rotationally symmetric around the second optical axis” where the “first transmissive surface, [the] first 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 20040264006 A1).
Regarding claim 1, Hatakeyama teaches a projection system (Fig. 1-14) comprising: a first optical system (C/C1); and a second optical system (R) including an optical element and disposed on an enlargement side of the first optical system (C/C1) and a first optical axis of the first optical system (C/C1) and a second optical axis of the second reflection surface (R3/R4) intersect each other (Fig. 1, 4, 10, and 11).
Hatakeyama in the embodiment/s shown in Fig. 1-14 does not teach an optical element as claimed.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify embodiments 1-3 with embodiments 4-5 because it allows integrating the second optical system into a single structure.
Regarding claim 3, Hatakeyama further teaches the first transmissive surface (R1), the first reflection surface (R2/R3), and the second reflection surface (R4) are located on one side of the second optical axis, and the second transmissive surface (R7) is located on other side of the second optical axis (Fig. 24).
Regarding claim 5, Hatakeyama further teaches the first reflection surface (R2/R3) reflects a light flux passing through the first transmissive surface (R1) in a direction that intersects the first optical axis.
Regarding claim 6, Hatakeyama does not explicitly teach the first reflection surface (R2/R3) reflecting by 90° the light flux passing through the first transmissive surface (R1).
Having the first reflection surface (R2/R3) reflecting by 90° the light flux passing through the first transmissive surface (R1) requires only rearrangement of parts.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 7, Hatakeyama does not teach the first reflection surface (R2/R3) being a flat mirror in the embodiments 4 and 5.
Hatakeyama teaches the R1/R2 being a flat mirror (Fig. 1, 4, 10 and 11).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify embodiments 4 and 5 with embodiments 1-3; because it allows redirecting the direction of the light to improve compactness of the optical element.
Regarding claim 8, Hatakeyama further teaches the first optical system (C/C1) includes a plurality of lenses and a deflector (M1; Fig. 11).
Regarding claim 9, Hatakeyama does not teach the deflector (M1) disposed in an air gap having a largest axial inter-surface distance along the first optical axis out of a plurality of air gaps provided between the lenses adjacent to each other in the first optical system (C/C1), and the first optical system (C/C1) includes a first section disposed on a reduction side of the deflector and a second section disposed on the enlargement side of the deflector.
Having the deflector the deflector (M1) disposed in an air gap (between the top element and the bottom 5 elements of the C1 refractive optical system; Fig. 11) having a largest axial inter-surface distance along the first optical axis out of a plurality of air gaps provided between the lenses adjacent to each other in the first optical system (C/C1), and the first optical system (C/C1) includes a first section (bottom 5 elements) disposed on a reduction side of the deflector (M1) and a second section (top element) disposed on the enlargement side of the deflector requires only rearrangement of parts.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 10, Hatakeyama does not teach the first section has positive power, and the second section has negative power but rearranging the deflector (M1) disposed in an air gap having a largest axial inter-surface distance along the first optical axis out of a plurality of air gaps provided between the lenses adjacent to each other in the first optical system (C/C1) consequently results in the first section has positive power, and the second section has negative power.
Regarding claim 11, Hatakeyama does not teach a second length that is an overall length of the second section is shorter than a first length that is an overall length of the first section, but rearranging the deflector (M1) disposed in an air gap having a largest axial inter-surface distance along the first optical axis out of a plurality of air gaps provided between the lenses adjacent to each other in the first optical system (C/C1) consequently results in a second length that is an overall length of the second section is shorter than a first length that is an overall length of the first section.
Regarding claim 12, Hatakeyama further teaches the deflector (M1) is a flat mirror ([0182]).
Regarding claim 13, Hatakeyama further teaches a reduction-side image formation plane (LV/PR/PB/PG) of the projection system intersects an enlargement-side image formation plane (screen) of the projection system (Fig. 10, 11 and 12).

Regarding claim 16, Hatakeyama further teaches the first light transmissive surface (R1) has a convex shape protruding toward a reduction side (Fig. 15 and 18).
Regarding claim 17, Hatakeyama further teaches at least one of the first transmissive surface (R1), the second reflection surface (R4), and the second transmissive surface (R7) is an aspheric surface ([0211]).
Regardign claim 18, Hatakeyama further teaches between the first optical system (C/C1) and the second optical system (R), a gap between chief rays therein decreases as the chief rays approach the second optical system (R; Fig. 10 and 11).
Regarding claim 19, Hatakeyama further teaches an intermediate image (M) is formed on a reduction side of the second reflection surface (R4; Fig. 15 and 18).
Regarding claim 20, Hatakeyama further teaches a projector comprising: the projection system according to claim 1; and an image formation section (LV/PR/PB/PG) that forms a projection image in a reduction-side image formation plane of the projection system (Fig. 10, 11 and 12).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Sunaga (US 20040032571 A1).
Regarding claim 2, Hatakeyama teaches the first transmissive surface (R1) and the first reflection surface (R2/R3) are located on one side of the first optical axis, but Hatakeyama does not teach the second reflection surface (R4) is located on other side of the first optical axis.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hatakeyama with Sunaga; because it allows designing a more compact projection lens system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Kurioka (US 20050280778 A1).
Regarding claim 14, Hatakeyama does not explicitly teach a reduction-side image formation plane (LV/PR/PB/PG) of the projection system being parallel to an enlargement-side image formation plane (screen) of the projection system.
Kurioka teaches a reduction-side image formation plane (71R/G/B) of the projection system being parallel to an enlargement-side image formation plane (161) of the projection system.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hatakeyama with Kurioka; because it provides a proven arrangement that reduces undue experimentation.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20040223126 A1, US 20040201904 A1, US 20040184009 A1, US 20040174611 A1, US 20040032571 A1, US 20040032666 A1, US 20040027544 A1, US 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)


Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882